Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on June 1, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
5. (Currently Amended) The method of claim 1, wherein the undiluted whole blood sample 
	8. (Original) The method of claim 7, wherein the heparin is present in the undiluted whole blood sample 
9. (Original) The method of claim 8, wherein the heparin is present in the undiluted whole blood sample 
	11. (Original) The method of claim 7, wherein the dextran is present in the undiluted whole blood sample 
13. (Original) The method of claim 12, wherein the ascorbic acid is present in the undiluted whole blood sample 
14. (Original) The method of claim 12, wherein the concentration of ascorbic acid is present in the undiluted whole blood sample 
16. (Original) The method of claim 15, wherein the acetylsalicylic acid is present in the undiluted whole blood sample 
17. (Original) The method of claim 15, wherein the acetylsalicylic acid is present in the undiluted whole blood sample 
18. (Previously Presented) The method of claim 1, wherein the whole blood sample the population average physiological level of a growth factor selected from the group consisting of: granulocyte macrophage-colony stimulating factor (GM-CSF), interleukin (IL)-3, IL-4, neutrophin (NT)-6, pleiotrophin (HB-GAM), midkine (MK), interferon inducible protein-10 (IP-10), platelet factor (PF)-4, monocyte chemotactic protein-1 (MCP-1), RANTES (CCL-5, chemokine (C-C motif) ligand 5), IL-8, IGFs, fibroblast growth factor (FGF)-1, FGF-2, FGF- 3, FGF-4, FGF-5, FGF-6, FGF-7, FGF-8, FGF-9, transforming growth factor (TGF)-β, VEGF, platelet-derived growth factor (PDGF)-A, PDGF-B, HB-EGF, hepatocyte growth factor (HGF), tumor necrosis factor (TNF)-α, insulin-like growth factor (IGF)-1, and any combination(s) thereof. 
86. (Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no references teaches or suggests the claimed invention. The closest prior art, Sumitran-Holgersson, teaches a donor vein that is decellularized and then perfused for 48 hours recellularized using whole blood.  No reference teaches or suggests that 3-21 days provides superior results to 48 hours, as demonstrated by applicants.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632